           Case 1:21-cv-02284-GHW Document 18 Filed 07/26/21 Page 1 of 2


                                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                   ELECTRONICALLY FILED
-----------------------------------------------------------------X              DOC #: _________________
  CRISTIAN SANCHEZ, on behalf of himself and                     :              DATE FILED: 7/26/2021
  all others similarly situated,                                 :
                                                                 :
                                                  Plaintiff, :            1:21-cv-2284-GHW
                                                                 :
                               -against-                         :              ORDER
                                                                 :
  NEXT TECHNOLOGIES INC.,                                        :
                                                                 :
                                                  Defendant. :
                                                                 :
---------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         The Court has been informed that the parties have settled this case. Accordingly, it is hereby

ORDERED that this action be conditionally discontinued without prejudice and without costs;

provided, however, that within thirty (30) days of the date of this Order, the parties may submit to

the Court their own Stipulation of Settlement and Dismissal. 1 Otherwise, within such time Plaintiff

may apply by letter for restoration of the action to the active calendar of this Court in the event that

the settlement is not consummated. Upon such application for reinstatement, the parties shall

continue to be subject to the Court’s jurisdiction, the Court shall promptly reinstate the action to its

active docket, and the parties shall be directed to appear before the Court, without the necessity of

additional process, on a date within ten (10) days of the application, to schedule remaining pretrial

proceedings and/or dispositive motions, as appropriate. This Order shall be deemed a final

discontinuance of the action with prejudice in the event that Plaintiff has not requested restoration

of the case to the active calendar within such 30-day period.

         The Clerk of Court is further directed to terminate all pending motions, adjourn all


1
  As explained in Rule 4(E) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
         Case 1:21-cv-02284-GHW Document 18 Filed 07/26/21 Page 2 of 2



remaining dates, and to close this case.

SO ORDERED.

Dated: July 26, 2021
                                               __________________________________
New York, New York                                    GREGORY H. WOODS
                                                     United States District Judge




                                           2
